FILED
                              NOT FOR PUBLICATION                           OCT 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JORGE MORENO-SANDOVAL,                            No. 09-73868

               Petitioner,                        Agency No. A079-808-572

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Jorge Moreno-Sandoval, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen based on ineffective assistance of counsel. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, and review de novo claims of due process violations due to ineffective

assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Moreno-Sandoval’s motion

to reopen on the ground that he did not establish prejudice from his former

counsel’s failure to challenge his removability. See id. at 793-94 (prejudice results

when counsel’s performance “was so inadequate that it may have affected the

outcome of the proceedings”) (citation omitted). We agree with the BIA that

counsel’s actions did not prejudice Moreno-Sandoval because he was correctly

found removable as an alien convicted of an aggravated felony. See 8 U.S.C.

§§ 1101(a)(43)(T), 1227(a)(2)(iii).

      We lack jurisdiction to review Moreno-Sandoval’s claim that he received

ineffective assistance of counsel in his prior proceedings before this court. See

Singh v. Napolitano, No. 07-16988, 2011 WL 1485263, at *1-3 (9th Cir. Apr. 18,

2011) (per curiam).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    09-73868